Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00078-CV

            RIVER CITY CARE CENTER, INC. d/b/a River City Care Center,
                                Appellant

                                             v.

                                     Betty TAYLOR,
                                         Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-15814
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. We RENDER judgment that appellee take nothing. Costs of this appeal are assessed
against appellee.

       SIGNED June 17, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice